Citation Nr: 1633262	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  07-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for residuals of prostate cancer prior to April 11, 2013.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.  

This originally came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied a disability rating higher than 40 percent for residuals of prostate cancer.  The issue of entitlement to a TDIU is raised in connection with the existing increased rating matter, the Board's November 2014 decision having indicated this and incorporated the TDIU into the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also VAOPGCPREC  6-96 (Aug. 16, 1996).

In February 2007, a hearing was held at the RO before a Decision Review Officer (DRO).  In July 2010, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  Hearing transcripts are of record. 

Before the Board in October 2010, the claim for service connection for posttraumatic stress disorder (PTSD) was reopened then remanded, along with issue of increased rating for prostate cancer residuals.  A November 2012 Board decision granted service connection for PTSD, and denied the increased rating claim.  The Veteran appealed the denial of increased rating for prostate cancer residuals to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2014 memorandum decision the Court vacated the determination on the rating assigned, remanding the matter to the Board.     

Subsequent to the Board decision, the RO by its own adjudicative action, reviewing additional evidence had awarded a 100 percent rating for prostate cancer, effective July 29, 2013, due to recurrence of an active condition.  Upon awarding this staged rating based on incremental increase, absent the Veteran's express withdrawal, the issue of a higher benefit prior to then legally remain to be decided.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  A March 2016 rating action assigned earlier effective date of April 11, 2013 for the 100 percent rating.  The issue has been recharacterized as set forth on the title page.

To supplement the record as necessary, to incorporate obtaining Social Security Administration (SSA) records, in November 2014 the Board remanded the case back to the Agency of Original Jurisdiction (AOJ).  After continued denial of the claim by March 2016 Supplemental Statement of the Case (SSOC) it has returned to the Board for disposition.  

The TDIU remains on appeal because even with a concurrently assigned              100 percent schedular rating, a TDIU award potentially would assist with pursuing additional Special Monthly Compensation (SMC).  See Bradley v. Peake,                        22 Vet. App. 280, 294 (2008).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Taking into account lay witness statements as competent and credible indication of symptomatology, and notwithstanding some inconsistent findings on VA examination, it is determined that the service-connected prostate cancer residuals require use of absorbent materials which must be changed more than 4 times             per day.  




CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria are met to establish a 60 percent rating for residuals of prostate cancer, prior to April 11, 2013. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.115a; 4.115b, Diagnostic Code 7528 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.

The Board is awarding the highest 60 percent schedular rating for prostate cancer residuals based on actual symptoms.  Given however, that a maximum                   100 percent rating is available for renal dysfunction (not otherwise claimed to manifest in this case) the matter of compliance with the VCAA will be addressed.  

The Veteran has been provided satisfactory and timely VCAA notice, originally by January 2005 correspondence.  Subsequent letters that did not precede the RO rating decision on appeal were followed up by considerable further adjudicative action.  The duty to assist has been fulfilled through obtaining medical records and providing VA examinations.  Records regarding Social Security Administration disability benefits were not available.  Development of the case was conducted           in response to each prior Board remand directive.  The Veteran provided numerous personal and third-party statements.  He testified at a Board hearing during which he received proper assistance in developing the claim.  See 38 C.F.R. § 3.103(c). There is sufficient basis upon which to issue a decision.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100 percent disabling.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e). If there has been no local recurrence of metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction, in turn, is evaluated under the rating criteria for urine leakage, urinary frequency, or obstructed voiding based on the nature of the disability in question.  38 C.F.R. § 4.115a.  (Rating provisions under the VA rating schedule that are based on urinary frequency or obstruction do not exceed the already assigned 40 percent and so do not need to be considered.)   

With regard to condition of urinary leakage, the pertinent criteria indicate that a           20 percent rating will be assigned where there is a requirement of the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating corresponds to the requirement of wearing of absorbent materials which must be changed 2 to 4 times per day.  The maximum available 60 percent rating is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R.          § 4.115a.

Given the rating criteria and to ensure there is no oversight regarding application, the Board will resolve reasonable doubt favorably and grant to 60 percent for time period in question prior to April 11, 2013.  Per the rating criteria, 60 percent applies to when there is wearing of absorbent materials which must be changed more than   4 times per day.  For the first couple of years after filing January 2005 claim for increase there was minimal evidence.  The Veteran's testimony at the February 2007 DRO hearing then addressed this rating requirement as met.  Later statements repeatedly given by the Veteran are consistent, indicating he changed absorbent pads up to 6 to 9 times in a 24 hour period.  In July 2010 hearing testimony, the reported number was 5 to 6 times.  There are some third-party statements which reference the Veteran taking time away to address the symptoms of service-connected disability with similar frequency to that already stated.  Evidence to the contrary, from November 2011 VA examination did indicate changes less than 2 times per day.  The examiner reiterated this finding retrospectively in a March 2016 addendum.  

Thereafter, the Board's November 2012 decision denied increased rating having reviewed the Veteran's exact reported symptomatology, but indicating that the urinary incontinence did not require the wearing of absorbent materials that necessarily must be changed with that frequency (i.e., changing of materials              more so out of convenience).  The Court's March 2014 memorandum decision took issue with that underlying factual determination, essentially finding there was some indication from the Veteran that urinary leakage was the cause of needing to change absorbent materials.  

In giving reasonable construction of the lay testimony, any material doubt is resolved favorably and the higher rating granted.  See 38 C.F.R. § 4.3.

In addition to the VA rating schedule, the Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence does not show such an exceptional disability picture.  Comparison between the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, nor have alleged that the rating criteria are inadequate.  Nor for that matter has it been alleged that the combined effect of multiple conditions creates an exceptional disability picture as to warrant further inquiry into that matter.  See generally, Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In summary, the requirements for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.         

Accordingly, a 60 percent rating is granted from the January 10, 2005 date of claim. 


ORDER

A 60 percent rating for residuals of prostate cancer is granted, for the time period from January 10, 2005 through April 10, 2013, subject to applicable law on VA compensation.


REMAND

Development remains needed for purpose of the TDIU claim.  While the finding from March 2016 VA examiner was that the Veteran's prostate cancer residuals and actively monitored condition apparently did not impact ability to work, there               has not been recent assessment of employability in regard to other service-connected disabilities.  In addition to the prostate disorder, service connection is in effect for PTSD, rated 50 percent disabling, and residuals of a fracture of the right fifth metacarpal, rated noncompensably disabling.  The Veteran should under re-examination to determine capacity for occupational function due to service connected disorders.

On remand the Veteran still has opportunity to return an updated TDIU application (VA Form 21-8940) the last such filing over 10 years ago.

Accordingly, this claim is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination for purpose of his TDIU claim.  The VBMS and Virtual VA electronic claims folders must be made available for the examiners to review, and the examiner should confirm this review was completed.                          The examiner should describe the function impairment and employment interference caused by the service connected disabilities.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history.  

2. Then readjudicate the TDIU claim based upon all additional evidence received.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to              the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


